Title: To James Madison from Peter Cardelli, 19 August 1819
From: Cardelli, Peter
To: Madison, James


Sir,Washington Augt. 19. 1819
I have the honor to salute Mr & Mrs Madison.
I have waited to know what the President would say about the Busts which I presented to him to announce it to Mr & Mrs. Madison. I can ashure you he was verry much pleased as were his Family and other Persons of Distinction. This gives me courage to make the moulds to make many. I wish to know, if Mr Madison desires to have one of each Busts, Jefferson, Madison, Monroe, Adams Sety State. This engages my whole attention at present, as it is my only hope, because at the capitol they have determined not to do any thing in Sculpture having discharged all the carvers.
On opening my trunk I found a brush, a pair of scissors, and the rasor Mr Paine lent me. I put those three articles with my tools in my trunk without noticing them—and which I will take care of and send them with the Busts. I beg you to accept my best respects. Your Most Obdt. Humble Servant
P. Cardelli
